         Case:5:20-cv-05227-EGS
         Case  21-2443 Document: 1-5 Page:
                                Document 74 1FiledDate Filed: Page
                                                   08/04/21   08/04/2021
                                                                   1 of 3



                                             OFFICE OF THE CLERK
 PATRICIA S. DODSZUWEIT
                                   UNITED STATES COURT OF APPEALS                    TELEPHONE
          CLERK                        21400 UNITED STATES COURTHOUSE               215-597-2995
                                              601 MARKET STREET
                                          PHILADELPHIA, PA 19106-1790
                                       Website: www.ca3.uscourts.gov


                                              August 4, 2021


Matthew B. Weisberg
Weisberg Law
7 South Morton Avenue
Morton, PA 19070


RE: Joseph Ostrander v. Trans Union LLC, et al
Case Number: 21-2443
District Court Case Number: 5-20-cv-05227

PACER account holders are required to promptly inform the PACER Service Center of
any contact information changes. In order to not delay providing notice to attorneys or pro
se public filers, your information, including address, phone number and/or email address,
may have been updated in the Third Circuit database. Changes at the local level will not be
reflected at PACER. Public filers are encouraged to review their information on file with
PACER and update if necessary.


To All Parties:

Attorneys are required to file all documents electronically through the Court's Electronic
Case Filing System. See 3d Cir. L.A.R. 113 and the Court's website at
www.ca3.uscourts.gov/cmecf-case-managementelectronic-case-files.

Enclosed is case opening information regarding the above-captioned appeal filed by Joseph
Ostrander, docketed at No. 21-2443. All inquiries should be directed to your Case Manager in
writing or by calling the Clerk's Office at 215-597-2995. This Court's rules, forms, and case
information are available on our website at http://www.ca3.uscourts.gov.

On December 1, 2009, the Federal Rules of Appellate and Civil Procedure were
amended modifying deadlines and calculation of time. In particular those
motions which will toll the time for filing a notice of appeal under Fed.R.App.P.
4(a)(4), other than a motion for attorney's fees under Fed.R.Civ.P. 54, will be
considered timely if filed no later than 28 days after the entry of judgment.
          Case:5:20-cv-05227-EGS
          Case  21-2443 Document: 1-5 Page:
                                 Document 74 2FiledDate Filed: Page
                                                    08/04/21   08/04/2021
                                                                    2 of 3




Should a party file one of the motions listed in Fed.R.App.P 4(a)(4) after a notice
of appeal has been filed, that party must immediately inform the Clerk of the
Court of Appeals in writing of the date and type of motion that was filed. The
case in the court of appeals will not be stayed absent such notification.

Payment of fees is required upon filing a Notice of Appeal from a District Court decision unless
you are exempt by order of the Court. All fees are to be paid to the District Court. The following
fees are currently unpaid:

$5.00 District Court filing fee
$500.00 Court of Appeals docket fee

Both fees must be paid within fourteen (14) days of the date of this letter.

Counsel for Appellant

As counsel for Appellant(s), you must file:
1. Application for Admission (if applicable)
2. Appearance Form
3. Civil Information Statement
4. Disclosure Statement (except governmental entities)
5. Concise Summary of the Case
6. Transcript Purchase Order Form.
These forms must be filed within fourteen (14) days of the date of this letter.

Failure of Appellant(s) to comply with any of these requirements by the deadline will result
in the DISMISSAL of the case without further notice. 3rd Circuit LAR Misc. 107.2.

Counsel for Appellee

As counsel for Appellee(s), you must file:
1. Application for Admission (if applicable)
2. Appearance Form
3. Disclosure Statement (except governmental entities)
These forms must be filed within fourteen (14) days of the date of this letter.



Parties who do not intend to participate in the appeal must notify the Court in writing. This
notice must be served on all parties.

Attached is a copy of the full caption in this matter as it is titled in the district court. Please
review the caption carefully and promptly advise this office in writing of any discrepancies.
         Case:5:20-cv-05227-EGS
         Case  21-2443 Document: 1-5 Page:
                                Document 74 3FiledDate Filed: Page
                                                   08/04/21   08/04/2021
                                                                   3 of 3




Very truly yours,
Patricia S. Dodszuweit, Clerk


By:
Pamela Batts, Case Manager
267-299-4943

cc:

Andrew Carobus
Casey B. Green
Daniel McKenna
Camille R. Nicodemus
